On the Merits.
The appellant urges that the fund having been inventoried as the property of the succession of Mulledy, and notice of the filing of her account as administratrix having been given to the creditors of his succession, she is as. an heir concluded and can not claim the amount in her own right to the exclusion of the succession of her late brother, Michael T. Mulledy.
There was nothing in these proceedings which operated as a di*1582vestiture of title. In her account she and her co-heir claimed the property. Previously there was no abandonment of any right.
The donation was to the heirs and not to the succession of the deceased. It was an act of generosity over which the government had absolute control.
A} similar question was decided in Emerson’s Heirs vs. Hall, 14 La, 1. This court, on the ground that the ancestor had rendered meritorious services to the government, held that he held an equitable claim, and that the appropriation made was liable for the debts of the deceased.
This case was taken by writ of error to the Supreme Court of the United States, and the judgment of this court was reversed.
With great clearness it was said in that case: “ Had Emerson become insolvent and made an assignment, would this claim, if it may be called a claim, have passed to his assignees? We think clearly it would not. Under such an assignment what could have passed? The claim is a nonentity. Neither in law or in equity has it any existence. * * * It is true remuneration can not be recovered against the government by action at law. A claim having no foundation in law, but depending entirely upon the generosity of the government, constitutes no basis for the action. It can not be assigned.
$ $ $ $ $ * * jjs
“In the present case the government might have directed the money to be paid to the creditors of Emerson, or to any part of his heirs. Being the donor, it could, in the exercise of its discretion, make such distribution or application of its bounty as circumstances might require.”
Here, as in the case which we quote, the money was to be paid to the legal representative.
The interpretation given by the court of lase resort to a statute of the United States, in a well reasoned case in reversing a decision of this court, is authoritative.
The judgment is therefore affirmed.